Name: 83/48/EEC: Commission Decision of 14 January 1983 on the clearance of the accounts presented by the Italian Republic in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1977 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-02-12

 Avis juridique important|31983D004883/48/EEC: Commission Decision of 14 January 1983 on the clearance of the accounts presented by the Italian Republic in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1977 (Only the Italian text is authentic) Official Journal L 040 , 12/02/1983 P. 0055 - 0056*****COMMISSION DECISION of 14 January 1983 on the clearance of the accounts presented by the Italian Republic in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1977 (Only the Italian text is authentic) (83/48/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EEC) No 3509/80 (2), and in particular Article 5 (2) thereof, After consulting the Fund Committee; Whereas, under Article 5 (2) (b) of Regulation (EEC) No 729/70, the Commission, on the basis of the annual accounts presented by the Member States, clears the accounts of the authorities and bodies referred to in Article 4 of that Regulation; Whereas Italy has transmitted to the Commission the documents required to clear the accounts for 1977; whereas the latter has carried out on-the-spot inspection as provided for in Article 9 (2) of Regulation (EEC) No 729/70; Whereas Article 8 of Commission Regulation (EEC) No 1723/72 of 26 July 1972 on the clearance of the accounts of the European Agricultural Guidance and Guarantee Fund, Guarantee Section (3), provides that the Decision to clear the accounts must include the determination of the amount of expenditure incurred in each Member State during the financial year in question recognized as chargeable to the Fund, Guarantee Section, and also the determination of the amount of the Community's financial resources still available in each Member State; Whereas, under Articles 2 and 3 of Regulation (EEC) No 729/70, only refunds on exports to non-member countries and intervention intended to stabilize agricultural markets, respectively granted and undertaken according to Community rules within the framework of the common organization of agricultural markets, may be financed; whereas the inspections carried out show that a part of the expenditure declared amounting to Lit 37 106 542 134 does not satisfy the requirements of these provisions and therefore cannot be financed; whereas the Member State has been fully informed of this deduction and has been able to give its views thereon; Whereas the unrecognized expenditure includes an amount of Lit 26 802 638 755 on which no final decision can be taken in the course of this clearance operation because an additional investigation is first necessary; whereas it may be possible to recognize this amount when the accounts for 1978 are cleared; Whereas this Decision is without prejudice to the outcome of inquiries under way in the fruit and vegetables sector, HAS ADOPTED THIS DECISION: Article 1 The expenditure by Italy recognized as chargeable to the European Agricultural Guidance and Guarantee Fund, Guarantee Section, in respect of the 1977 financial year amounts, in accordance with the Annex, to Lit 566 246 745 300. Article 2 The financial resources available at the end of 1977 amount, in accordance with the Annex, to Lit 260 070 085 198. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 14 January 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 367, 31. 12. 1980, p. 87. (3) OJ No L 186, 16. 8. 1972, p. 1. ANNEX Clearance of the accounts concerning the expenditure financed by the EAGGF, Guarantee Section, for 1977 1.2,3 // // (Lit) // 1.2.3 // 1. Funds available after clearance of the accounts for 1976 // // 122 566 830 498 // 2. Advances received for 1977 // // 703 750 000 000 // 3. Total funds available to cover expenditure for 1977 // // 826 316 830 498 // 4. Expenditure recognized for 1977: // // // (a) Expenditure declared // 603 353 287 434 // // (b) Expenditure not recognized: // 37 106 542 134 // // - of which elimination of reserves for 1976 // - // // - of which definitive decision deferred to 1978: // // // for cereals // 2 914 623 022 // // for milk products // 11 890 506 998 // // for pigmeat // 801 275 575 // // for wine // 11 196 233 160 // // (c) Expenditure recognized // // 566 246 745 300 // 5. Funds available after clearance of the accounts for 1977 // // 260 070 085 198